Dismissed and Memorandum Opinion filed June 2, 2011.
 
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00254-CV
____________
 
MARVA ZACHAIRE, Appellant
 
V.
 
SHARON M. PETEFIELD AND MINERVA LEDWITH, Appellees
 

 
On Appeal from the 270th District Court
Harris County, Texas
Trial Court Cause No. 2010-16868
 

 
M E M O R
A N D U M  O P I N I O N
This is an attempted appeal from an order signed February 23,
2011.  Appellant attempts to appeal an order denying a motion to recuse.  Generally,
appeals may be taken only from final judgments.  Lehmann v. Har‑Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory orders may be
appealed only if permitted by statute.  Bally Total Fitness Corp. v. Jackson,
53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  Denial of a motion to recuse
is appealable upon final judgment.  Tex. R. Civ. P. 18a(f).  No statute permits
an interlocutory appeal of the denial of a motion to recuse.
On April 14, 2011, notification was transmitted to the
parties of this court’s intention to dismiss the appeal for want of
jurisdiction unless, on or before April 25, 2011, appellant filed a response
demonstrating grounds for continuing the appeal.  See Tex. R. App. P.
42.3(a).  On April 28, 2011, this court granted appellant additional time in
which to file a response until May 13, 2011.  Appellant filed no response.
The appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Justices
Frost, Jamison, and McCally.